Citation Nr: 1732404	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  05-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability.  


WITNESS AT HEARING ON APPEAL

The Veteran

REMAND

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran had active military service from March 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  
In February 2008, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.  As neither the Veteran nor his attorney responded to 2015 notifications informing them that the Veteran had the opportunity for a new hearing, the Board will proceed to review the case.  See 38 C.F.R. § 20.707 (West 2014).

The case was remanded for further development in April 2008 and October 2010.  Following the requested development, a Board decision in March 2011 denied this claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2012, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR. 

The case was then remanded in May 2013 and September 2015 for further development.  Regrettably, another remand is necessary.  The Veteran was provided a VA examination in October 2016.  The examiner opined that a cervical spine disorder was not related to the Veteran's military service and was not caused or aggravated by the service-connected lumbar spine disability.  Regarding service connection on a direct basis, the rationale was that there were no service treatment records (STRs) found showing a neck condition.  As previously noted by the Board, the Veteran's complete STRs are not of record.  However, a January 1994 STR shows that the Veteran complained of upper back pain with a diagnosis of muscle strain.  At the Veteran's hearing, he clarified that he was referring to neck pain in January 1994 as his upper back.  See February 2008 Hearing Transcript (T.) at 11-12, 14.   

The Board's September 2015 remand directives noted that the Veteran clarified his upper back pain in January 1994 as referring to his neck.  As noted by the Veteran's representative in July 2017, the 2016 opinion is not adequate as such did not consider the Veteran's statements of his neck being injured during service.  Therefore, a remand for an addendum medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Bay Pines VA Healthcare System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the October 2016 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed cervical spine disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed cervical spine disorder had its onset in service or is related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should accept the Veteran's report that the January 1994 record showing upper back pain referred to his neck.  The examiner should also consider the Veteran's reports of having ongoing pain since service.

3.  Then, after ensuring that the requested opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD: 	L. Barstow, Counsel

Copy mailed to:  Daniel G. Krasnegor, Attorney at Law

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




